Handy, J.,
delivered the opinion of the court:
The only question presented in this case is, whether land purchased by a private individual in his own right, at a sale made for delinquent levee taxes, in virtue of the Act of December 2, 1858, ch. 1, relative to the construction of levees, is subject to redemption by the owner, as whose property it was sold, within two years from the day of sale.
It is contended, in behalf of the appellant, that the provision of the sixth section of the Act, authorizing the sheriff; after the sale, "to execute a deed to the .purchaser, which deed shall vest in the purchaser a full and complete title in fee simple to the land so sold,” &c., contemplated a perfect and indefeasible title in the purchaser, upon his receiving the sheriff’s deed, when he is a private individual, purchasing in his own right; and that the right of redemption given by other parts of the same Act applies only in cases where no private person becomes the purchaser, and, in consequence thereof, the land is struck off to the levee treasurer. This position is founded upon a literal construction of the words in the concluding part of the sixth section, which, unaided by other parts of the Act, might justify it.
But the subsequent language of the Act shows clearly that the position is not correct.
*389The seventh section provides that “the sheriff’s deed for all lands sold for taxes shall be and remain with the probate clerk; and should the owner or owners of said lands, their agents or attorneys, apply, they or either of them shall be entitled to the redemption of said lands at anytime within two years of the day of sale, upon the payment of the purchase-money, with all subsequent taxes due thereon and fifty per cent, per annum interest,” &c. It further provides that this redemption may be made of the levee treasurer, or from the probate clerk, who is required to receive the money, and to pay it over to the levee treasurer, “ or to the person entitled to receive the same," and the clerk is declared liable to the levee commissioners, or to " the party injured," by his failure to pay over the money received by him for the redemption ; and if no redemption should be made for two years from the day of sale, then that the deed should be recorded, and vest an absolute title in the levee treasurer, “ or the person or persons who may have purchased the lands," &c.
It is perfectly manifest that the time allowed for redemption applies as well to cases of lands purchased by private persons as to those purchased by the levee treasurer; and that, in either case, the probate clerk is authorized to receive the redemption money for the benefit of the party who may be entitled to it, whether a private individual or the levee treasurer, and is accountable for it to the party who became the purchaser; and that, in either case, not until the expiration of two years from the day of the purchase, shall the sheriff’s deed be made a record, or vest the title indefeasibly in the purchaser.
This being the ruling of the court upon the demurrer, the decree is affirmed, and the cause remanded for answer to the bill within sixty days.